HEDRICK, Judge.
By his first assignment of error, defendant contends the trial court failed to declare and explain the law arising on the evidence in its charge to the jury in violation of G.S. 1-180 in that in recapitulating the evidence the trial court did not mention the discrepancies in the testimony of the State’s witnesses *634(1) as to the time the alleged offense occurred and (2) as to whether the victim voluntarily entered the defendant’s apartment.
Objections to the charge in stating the contentions of the parties or in recapitulating the evidence as a general rule must be called to the trial court’s attention in apt time to afford an opportunity for correction. State v. Henderson, 285 N.C. 1, 203 S.E. 2d 10 (1974). Where the charge fully instructs the jury on all substantive features of the case, defines and applies the law thereto, and states the contentions of the parties, it complies with G.S. 1-180, and a party desiring further elaboration on a particular point, or of his contentions, or a charge on a subordinate feature of the case, must aptly tender a request for special instructions. State v. Hunt, 283 N.C. 617, 197 S.E. 2d 513 (1973).
In the instant case, the record discloses that the defendant neither objected to the charge nor tendered any request for special instructions with respect to the various conflicts in the testimony of the State’s witnesses. Furthermore, a careful review of the charge discloses that the able trial judge fully instructed the jury on all substantial features of the case, declared and explained the law thereon, and stated and reviewed the contentions of the defendant. This assignment of error is not sustained.
By his second assignment of error, defendant contends the court erred in refusing to set aside the verdict as being “contrary to the evidence” and in signing the judgment. This assignment of error has no merit.
The defendant had a fair trial free from prejudicial error.
No error.
Chief Judge Brock and Judge Morris concur.